An EU Strategy for Central Asia (debate)
(DE) The next item is the report by Cem Özdemir, on behalf of the Committee on Foreign Affairs, on an EU Strategy for Central Asia.
rapporteur. - (DE) Madam President, Commissioner, ladies and gentlemen, first let me take this opportunity to thank the shadow rapporteurs for their support and valuable suggestions for the report on Central Asia. I would also like to take this opportunity, however, specifically to thank the AFET secretariat and of course also Group colleagues, who should not be forgotten at this point and without whom this report could not have come into being. Let me mention just a few of them: Dag Sourander, Paolo Bergamaschi, Rosemary Opacic, Andrew Woodcock, Margaret François and my colleague Rana Aydın.
We in the European Parliament are discussing the report on Central Asia for the first time this evening. I think this is a special moment for Parliament because it reflects the importance we attach to the Central Asian region in our relations. Central Asia is becoming an increasingly important strategic partner for the European Union. After years of neglect the European Union has recognised the need for a coherent strategy towards the five Central Asian republics of Kazakhstan, the Kyrgyz Republic, Tajikistan, Turkmenistan and Uzbekistan. Following the collapse of the Soviet Union, the five republics became members of the OSCE, which means indeed that they have also undertaken to accept the values, standards and principles we share within the OSCE.
Under the German Presidency of the Council, on 20/21 June 2007 the European Council adopted a common strategy for Central Asia. That strategy offers the five republics a share in Europe's experience and expertise in key areas, such as good governance, the rule of law, democratisation, human rights and education and training. The European Union's dependence on external energy sources and its need for a diversified energy policy in order to guarantee security of energy supplies is a common interest of both the EU and the Central Asian republics. In that respect we have common interests.
Basically, however, when it comes to energy sources, we are speaking of two countries, Turkmenistan and Kazakhstan. Uzbekistan and Tajikistan, for instance, have energy problems themselves, as we have learned again in recent times. When it comes to water, the Kyrgyz Republic is rich in energy, which is why we deliberately mentioned it. Here we are following the proposal from the Commission and embassies in situ to set up a Water and Energy Academy that can look at the question as a whole, from the point of view also of the environment and sustainability. It is also in the interest of the countries concerned to diversify their energy routes, because it cannot be in our interest to see a further increase in dependence on Russia.
The Partnership and Cooperation Agreements are important instruments of bilateral cooperation with those states. The agreements with Kazakhstan, the Kyrgyz Republic and Uzbekistan have already entered into force, while the agreement with Tajikistan has not yet been ratified by all Member States. To date we have not signed an agreement with Turkmenistan. The reasons are well known. They are to do with the regime of isolation that prevailed in Ashgabat until the end of 2006. We hope - and I assume I am speaking on behalf of everybody here - that we will see a new beginning in Turkmenistan and we very much hope it will pursue its democratic reforms. Yet we must also admit at this point that there is still a very long way to go. We welcome the first steps that have been taken in the direction of more openness. We hope, however, that this is just the beginning of what we would like to see.
This report sets out clear objectives and priorities for relations with those five republics. We must combine country-specific and regional approaches. We are concerned with democracy and the rule of law, without forgetting human rights. We want clear benchmarks that define indicators and objectives so that our partners know what they are dealing with. I also hope the Commission and the Council will continue to call very clearly for the release of political prisoners and for media independence. I hope too that the governments will feel encouraged by this report to take the necessary measures in relation to human rights and in particular will release all human rights activists unconditionally and without any delay.
One thing is clear to us: we will only achieve long-term stability in the region if it goes hand in hand with the development of civil society. Without active civil societies and the rule of law there can be no stability in the long term. Even if we want energy security for ourselves, we must not play off democracy against it.
Member of the Commission. - (DE) Madam President, ladies and gentlemen, Mr Özdemir, we too regard Central Asia as a region of growing importance and I entirely agree with you that it forms a bridge between Europe and Asia, has great strategic importance and is indeed a neighbour of neighbours, when you think of the Caucasus. In fact, as you said, the Central Asian countries are now members of the OSCE and as such also wish for close ties with Europe. It is important that we continue to support that. We want to satisfy that wish and we worked together really well with the German Presidency. We as the Commission submitted proposals that were then accepted by everybody. As a result we have a new and most important Central Asia strategy.
I am glad that the European Parliament and Mr Özdemir have taken up precisely that question with this sound report. It is indeed most important to make progress with implementing this strategy in the future.
Of course we must always remember that although the European Union has been active in those countries since their independence, we have now received a kind of new impetus and are devoting more attention to them. I therefore very much welcome the clear statement in the report that the European Parliament encourages Member States to ratify the Partnership and Cooperation Agreement with Tajikistan in particular. I hope the same will also happen in the case of Turkmenistan, where a broader contractual framework would also allow more intensive support for the framework conditions and reforms.
As you know, we have been providing bilateral technical aid for many years in the framework of the reform process, as also humanitarian aid. So we are not starting from scratch. There is, however, enormous potential for developing our relations further. That is why we set out quite clearly in the new strategy what objectives we want to achieve through this closer involvement: genuine support for reforms in the field of human rights, democracy, support for economic development, investment support, protection of the environment, environmental sustainability, development of energy and transport links, as also measures to tackle common challenges such as drugs trafficking.
This strategy is also flanked by the European Union's strategy of regional aid for Central Asia. That supports our political aims and also makes major contributions to achieving the millennium development goals, especially in the areas of poverty reduction and health.
I believe it is most important to make progress in specific areas such as human rights, but also in education, in the rule of law, in important regional projects in West and Central Asia, in the water industry, in expanding the EIB's mandate. You rightly referred to the dialogue on energy policy and to the fact that an agreement should be concluded with Turkmenistan on cooperation in the field of energy. In that respect both Kazakhstan as also Turkmenistan are of course especially important to us.
In this connection, let me briefly point out that the EU House, the EU information centre, will open in the Turkmen capital of Ashgabat in spring, which will make our measures much more visible there. I hope I will be able to open it myself. Finally, preparations for setting up a delegation in Uzbekistan and for upgrading the delegations in Tajikistan and the Kyrgyz Republic are also going according to plan.
Let me conclude briefly with the latest news about the current energy and food crisis in Tajikistan. My colleague Louis Michel is in the process of looking into the ECHO proposal to allocate EUR 750 000 for a range of urgent aid measures, and I hope that proposal will be approved in the near future.
I could certainly go on for much longer, but my speaking time is limited like everyone else's.
Draftsman for the Development Committee. - (ES) Madam President, as the rapporteur has said, this region requires a consistent strategy from Europe. Consistency means complying with the European consensus on development and, in particular, the use of the financing instrument for development cooperation aimed principally at eradicating poverty and attaining the Millennium Goals.
It is, however, very unlikely that the region will be able to attain the goals and it is obvious that poverty continues to be one of the most pressing issues in the countries in the region, except those which have oil.
However, this strategy makes no mention either of eradicating poverty or social inclusion among its essential priorities, and neither does it place special emphasis on public health issues or on issues of elimination of gender-discrimination.
The Development Committee asks for these goals to be emphasised in any strategy which aims to be consistent with regard to those countries and with regard to the European Union's other policy instruments.
We welcome the fact that education matters, particularly in relation to primary school education, are mentioned as one area of cooperation. They need to be, because education is the millennium objective which these countries are furthest from achieving.
We also welcome the reference to the ILO Conventions on the concept of decent work and stress that these standards must play an integral role in economic cooperation, investment and trade relations, in particular in combating child labour, which continues to be a most serious problem in those countries, especially Tajikistan and Uzbekistan.
on behalf of the PPE-DE Group. - (SL) I congratulate the rapporteur, Mr Özdemir, on his fine work and I would like to thank him for his cooperation on this report, which expresses the clear political will of the European Union for greater strategic cooperation between the European Union and the countries of central Asia, whose democratic and economic progress is important for global stability.
The report welcomes in realistic and favourable terms the progress achieved by the countries of this region in many different areas. At the same time it is constructively critical of political shortcomings, especially in the areas of human rights, democracy, the rule of law, environmental protection and health.
The report was prepared with full awareness of the diversity of the countries of central Asia and with the conviction that it is of mutual interest to deepen the cooperation not only in the area of energy, but also in the broader area of politics and security and in other fields. The aspiration for new dynamic relationships is also reflected in the proposal to assess the progress in cooperation every two years, and in the suggestion that the European Commission should urgently provide for the establishment of delegations in all central Asian countries.
The countries of central Asia and all the Member States of the European Union are participants in OSCE and are committed to the same values and principles. Kazakhstan will take over the Presidency of OSCE in 2010, and it has thereby gained great confidence and will be the first of the countries of central Asia to take over such an important responsibility. I hope that this fact will also contribute to further democratic and all-round progress in Kazakhstan and all the other countries of the region, and to closer links with the European Union.
Ladies and gentlemen, I am pleased that, where central Asia is concerned, the European Commission, the Council and Parliament are speaking the same language. It is time to elevate the relationship and cooperation between the European Union and the countries of central Asia to a higher level on the basis of a clear and binding strategy.
on behalf of the PSE. - (ET) Madam President, Commissioner, unfortunately the European Union discovered Central Asia for itself relatively late in the day and I am not entirely sure whether even today we understand the region's importance in economic and security policy terms. A glance around this chamber shows that it is not exactly the most popular of places. In any event, however, the Central Asia Strategy adopted last year during the German Presidency and this European Parliament report mark a good step forward. I congratulate the rapporteur and thank him for his pleasant and constructive cooperation.
The principal issues affecting Central Asia are reflected in this report, including security issues, combating terrorism, energy, combating poverty, transit of narcotic drugs, trafficking in human beings, environmental issues and the development of relations with the European Union, regional cooperation and the challenges of globalisation. The important aspects are on the one hand to take a regional approach yet on the other hand to assess each country on its merits, because although we are dealing with a single region here, the countries within it nonetheless differ from each other to a fairly marked degree.
The most important aspect of the report is the good balance it strikes between economic aspects and human rights. As the countries in question are rich in resources there is a danger that interests may come to dominate over values in our relations. This may be further complicated by the fact that there is no previous democratic experience in Central Asia, making the implementation of international standards there difficult a result.
The situation is made yet more complex by the traditional clan-based ties and the continuing Soviet legacy. It could therefore seem that we are using the same vocabulary, such as human rights, freedom of speech, freedom of the press, but the content we ascribe to them is fairly different. As a result, cooperation is not easy but we must take advantage of the interest which Central Asian countries have in the European Union. We are not, however, their only life-line. In recent years Russia has been vigorously developing relations there anew, as have Asian countries.
Nonetheless, the European Union has a better opportunity than ever to develop its relations by using the ties and experiences which the Baltic countries, for example, which now belong to the European Union, along with other new members have previously had with the countries of Central Asia. To conclude, it is very important to increase our presence in the region, although going by what the Commissioner said and the fact that in Central Asia we are dealing with countries where the majority of the population is, by contrast with European Union, young, our projects should focus on them in particular.
on behalf of the ALDE Group. - (FI) Madam President, Commissioner, first of all I wish to thank the rapporteur, Cem Özdemir, for producing a successful report. He has worked hard in this area and raised some fundamental issues on the EU and Central Asia strategy.
It is evident from the report that the EU views Central Asia from two standpoints. The Union wants to increase imports of natural gas and oil from the region and diversify transit routes. At the same time it wants to improve the human rights situation, promote democracy and equality, and reform systems of governance and the judiciary. Finding the right balance for these objectives will be a challenging task. The EU will need to step up the implementation of its Central Asia strategy, speed up the implementation of projects, and broaden its approach both at nation and local level.
I want to emphasise how important it is for there to be dialogue and cooperation between the EU and Central Asia. At the same time the Union must also support relations between the countries of Central Asia and provide technical assistance for the fight against human and drug trafficking. EU aid for healthcare, social and educational reforms and cooperation in the field of science will increase the number of contacts in civil society and strengthen European values, democracy, the rule of law and human rights. This will also pave the way for cooperation in energy policy.
I also want to mention the importance of EU support for basic and further education and training, which will bring with it better opportunities for study in the EU and for exchanges with students from universities in the EU. The EU also needs to support and encourage the countries of Central Asia to take more effective measures in the area of environmental protection and in their quest for sustainable water use and for their use of other natural resources.
on behalf of the UEN Group. - (PL) Madam President, I too would like to thank Mr Özdemir for his excellent report.
Energy security, Commissioner, is undoubtedly one of the greatest challenges facing the European Union in the 21st century. It can be achieved only by diversifying our energy supply sources so as to free EU Member States from dependence on companies controlled by the Russian security services.
The main source for diversification could be the countries of Central Asia. This would appear to suit both sides: the EU Member States, which are looking for other energy supply sources, and the countries of Central Asia, which would like to sell their raw materials at higher prices.
Meanwhile, extension of the Odessa-Brody pipeline to the Polish port of Gdansk has not taken place, and the Nabucco pipeline, the only pipeline that could carry natural gas to EU Member States independently of Russia, now looks much less likely to be built in view of Turkmenistan and Kazakhstan's agreement with Russia last year on the construction of a gas pipeline along the shore of the Caspian Sea, as well as the recent agreement between Russia and Bulgaria and privatisation of the Serbian oil industry.
The result is that, owing to lack of solidarity within the European Union and ineffective EU diplomacy, our countries are letting Russia and China push them out of this important region of the world. I would therefore ask the Commissioner what concrete steps the European Commission intends to take in favour of projects like the Odessa-Brody-Gdansk and Nabucco pipelines.
on behalf of the GUE/NGL Group. - (CS) Ladies and gentlemen, first of all I would like to thank the rapporteur for devoting so much time and effort to the preparation of this report. However, regrettably I am obliged to follow this positive statement with the observation that the proposal in question is extremely rambling and poorly structured, with many elements repeated throughout. My main question is: to whom is it actually addressed?
I am afraid that there will be a sense of unease within the targeted nations about this text. It will be a headache for these countries' diplomats, as they grapple with the task of navigating the criticisms contained in the report. I think that for future reference it would be appropriate to separate the resolution and explanatory report. I would like to quote the example of one of the countries in question, Kazakhstan. At the end of 2006 the President of Kazakhstan, Nursultan Nazarbajev, came to Brussels. I think that the Commissioner was present with us at the time. On that occasion words of appreciation and praise were spoken. On reading the report, however, the overall impression is that the acclamations were not serious or sincere. Is the rate of gas and oil supply the measure of our objectiveness? Do we not know that Kazakhstan has been actually carrying out a program entitled 'Pass to Europe', which reflects this Republic's sincere desire to move closer to the EU in the fields concerned? I feel that the report does not offer an honest answer to the Kazakhs' question as to whether Kazakhstan can be considered in geographical as well as in more general terms part of Europe. I also feel that the traditionally patronising tone of the report with which the EU addresses its illiterate poor relatives is inappropriate.
The text does not distinguish at all between the different countries in the region, be it in relation to human rights or issues of economic and social development. The obligation to include among them the countries of Central Asia and Mongolia appears comprehensible only as an effort to unite under one umbrella states regarded by the rapporteurs as places of similar geopolitical importance, presumably as potential platforms against Russia and China. Some of the wording in the motion for a resolution is questionable. What does recital R mean it states that a number of different countries, have had, historically or more recently, vested interests in the region? Does it express our support of the colonial ambitions of some European powers in the past or is it an expression of concern for the interests of some oil companies? In addition, the statement that Russia and China tried to increase their spheres of influence in Central Asia through the Shanghai Cooperation Organisation does not make sense to me.
In conclusion, I would like to say that the admirable intentions of improving the EU's relations with the countries of Central Asia and the efforts to support local democratic and socio-political development have been, in the drafting of the resolution, obscured by the highly problematic interests of certain ambitious groups. Considering the actual objectives and needs of the EU, the resulting text is, in my view, unacceptable.
on behalf of the IND/DEM Group. - (NL) Madam President, Mr Özdemir rightly emphasises in his report that Central Asia is of major strategic significance to the Union. He also says that agreements with non-member countries must be conditional on a clear commitment to human rights in the partner country. Dialogue has to be clear and frank.
Turkmenistan is one of the Central Asian countries the rapporteur mentions. Religious freedom in that country is a total fiction. Religion is entirely state-controlled. 'Ruhnama' - the state religion and personality cult surrounding former President Niyazov - remains the standard. Non-registered faith groups have a hard time of it as a result. They find themselves between a rock and a hard place. Intimidation by officialdom curbs their religious freedom and they encounter problems in moving about freely and owning property. The situation of the Russian Baptist pastors Kalataevsky and Potolov, about whom I put questions to the Commission last autumn, is just one example of this appalling everyday reality.
So I would again ask you to be good enough to consider the amendments I have put down, namely numbers 12 and 13. Turkmenistan is a country that matters as the European Union seeks to diversify its sources of energy supply; that much is beyond dispute. But it also merits attention on account of the position of the religious groups I referred to earlier and of other minorities. The same goes for our other partners in Central Asia. I am counting on your support.
Madam President, a partnership between the EU and Central Asia is long overdue, and I congratulate Mr Özdemir on his report. This vast and strategically vital region is being pulled three ways: by China, by Russia and by Europe. It is essential that we do all we can to ensure that central Asia's rational choice is partnership with the European Union.
Turkmenistan's gradual emergence from isolation provides the EU with a crucial window of opportunity. Ensuring regular, reliable supplies of ample Turkmen hydrocarbon resources will diminish Europe's current overdependence on Russia. This will require a new trans-Caspian pipeline to link up with the Nabucco project.
Uzbekistan, which was rightfully ostracised following the Andijan massacre, has begun to engage in dialogue on human rights with the EU. This is a considerable step forward. Clearly there is much progress still to be made before Uzbekistan can be considered a properly democratic country. However, Uzbekistan is a vital ally in the war on international terrorism, especially with regard to Afghanistan.
For the EU, Kazakhstan should be considered the jewel in the crown of central Asia. The country's vast oil, gas and mineral resources, including uranium, are an obvious attraction. Although Kazakhstan is not a western liberal democracy in our tradition, it is making considerable progress as a multi-religious, secular, Muslim-majority country. Given the fact that only 17 years ago it was a republic of the Soviet Union, Kazakhstan's presidency of the OSCE in 2010 will further consolidate the momentum towards greater political freedom and human rights in that country.
As rapporteur of the eastern dimension of the ENP, I once suggested that Kazakhstan might one day become a member of the ENP. I believe that something rather like this arrangement, one day, will come to pass.
(NL) Madam President, my compliments too to the rapporteur, Cem Özdemir. It is a pity that most of the population of Central Asia will probably have gone to sleep ages ago.
The European Union has long neglected Central Asia. The strategy now devised is a welcome step towards plugging that gap. As many speakers have said, the Union has considerable interests in the region. We are opting for a realistic strategy that takes a cohesive view of the various facets of our relationship with Central Asia and developments there. As our EU Special Representative, Pierre Morel, has said on countless occasions, there is no way an energy dialogue can develop unless we help with the construction of properly-functioning states. And properly-functioning states mean democratisation. There is no guarantee that the new strategy will succeed. That will depend very much on how it is implemented. We are looking above all to the European Commission to flesh out the strategy in practice. Of course the issue of human rights must not be lost sight of in all this.
On Uzbekistan, I stand by my view that we must remain tough in our dealings with that country until such time as the regime there clearly signals that it is genuinely ready to move towards democracy.
Kazakhstan, an important point. I share the general view that this country is pivotal in the region. I do not agree with Mr Tannock that it should be included in the ENP, but we ought to look at ways of improving our relationship with Kazakhstan. I have been there myself and was impressed by the country's energy - not just economically but also socially. I am glad that agreement has been reached on whether or not Kazakhstan can take on the chairmanship of the OSCE. I am glad too that that agreement, that decision, comes with a few conditions attached. We can keep an eye on Kazakhstan in the years ahead to see if it meets those conditions.
One final comment. There are all kinds of things we can do in Central Asia. But only if we also bear in mind the role of Russia and China in the region. So in our policy towards Russia and China we must also think about the form that our growing interest in that region should take. When I was there, in Kazakhstan, I learned that to them China and Russia are not their only major partners; they also want closer ties with the European Union. Our new strategy may prove a very good response to that.
Madam President, I wish to begin by congratulating Mr Özdemir for preparing this very comprehensive report.
As chairwoman of the Delegation for relations with the Central Asian countries, and in connection with this resolution, I would like to address a few issues which I consider important.
Firstly, Central Asia has an obvious growing importance for the European Union and the world as a whole, no doubt owing to its rich energy resources. We have many shared interests in promoting security and tackling threats such as terrorism and drug-smuggling. I am glad that the European Union's strategy for a new partnership with Central Asia addresses those matters very firmly, as does as this resolution.
This region occupies a crucial geostrategic position, particularly as it shares a border with Afghanistan, China and Russia. Therefore, we must clearly define our objectives and priorities, bearing in mind this context.
In 2010, Kazakhstan will become the presiding country of the OSCE, which is responsible for ensuring democracy and fundamental human rights. I am pleased for my colleagues, but I worry about the people of Kazakhstan, where the current elected Parliament does not include a single opposition member.
All the countries of Central Asia still have a long way to go on the road to economic and political reform and the building of democratic societies. The example of the former Soviet republics, including my country, Lithuania, shows that 17 years of independence is not long enough to fully achieve real change. However, we must deliver our overriding message, which is that Europe will not seek material benefits at the expense of human values.
(PL) Madam President, Commissioner, the achievement of independence almost 20 years ago by the Central Asia countries discussed in Mr Özdemir's report brought a complete culture change after years of enslavement.
Obviously, these countries used their newfound freedom in line with past practice and habits. Change is hard to achieve in such a short time. These nations endured through the centuries thanks to cultural difference based on long tradition. That is something we should and must respect. Change must come slowly, so as not to arouse hostility to our own culture and expectations.
Economic ties with the Russian Federation remained after independence, and are still strong. Russian culture, its science and its economy had an enormous influence on what are now independent states. Unless we build alternative ties with the European Union we are bound to fail, despite the expectations which these countries have of us.
We must start with the economy: let us replace Russian pipelines by ours, Russian technical plant by ours and the Russian language by English. That will bring about a systematic change in culture.
Madam President, this report expresses concern that the new Kyrgyz Constitution, voted on in a referendum in October 2007 without wide-ranging debate, could alter the balance of power. The Kyrgyz Constitution was amended in a controversial referendum in 1996, and in 2003 there was another referendum which approved further constitutional change.
The report goes on to deprecate, in the Central Asian republics, the 'anxiety to maintain internal control', which 'is a given in regimes which show little interest in seeking popular consent on which to base their rule'.
Hang on a moment, who are we talking about here? Constitutional change that will 'alter the balance of power'. 'Anxiety to maintain internal control', with 'little interest in seeking popular consent' on which to base the rule of a political elite. This sounds like an extract from a UK Independence Party report on the European Constitution - sorry, I mean the Lisbon Treaty.
I doubt that the five Central Asian republics are models of democracy and the rule of law, but at least when the politicians of Kyrgyzstan wanted to change the constitution, they had the decency to ask the people for their approval in a referendum.
That is something the European Union has had neither the decency nor the courage to do of the European people.
(LV) Thank you, Madam President, Commissioner. First of all I would like to thank the rapporteur, the shadow rapporteur and their assistants, since the report is very comprehensive and contains a great many references and documentary research, with a separate analysis for each country. However, I would like to draw your attention to a few matters that in my view have not been tackled adequately. Yes, I would also like to add that the Commissioner's description of the specific activities to be carried out in those countries in the near future was very welcome. It seems to me, however, that in the report and in the European Union's strategy in general there are not enough strategic decisions or actions relating to these countries, whereas it appears to me that Russia, China, South Korea and India all influence those regions very significantly. I would also like to draw your attention to something that I think my fellow Member Adam Bielan has already mentioned - on 10 October 2007 the leaders of several countries met in Vilnius to discuss energy supply pipelines from the Caspian Sea. A week before that, Mr Putin, who is not at all a frequent visitor to other countries, went with Mr Nazarbayev to Turkmenistan and, offering a slightly higher price for gas, signed a political agreement to the effect that all existing gas from Turkmenistan and Kazakhstan would go via Russia's pipelines. Thus, in fact, we might say that he hurried ahead of the decision by our fellow Member. Likewise, I think, a certain similarity can be seen to the events at Andijan, where afterwards, a few months later, the President of Uzbekistan was forced to demand the closure of the US base. It seems to me that we also need to pay more attention to these aspects ... I would simply like to draw attention to the fact that we need to analyse much more attentively and take account of these strategic aspects too. Thank you.
Madam President, I would like to begin by congratulating Mr Özdemir on his excellent report on the EU strategy for Central Asia.
Central Asia is part of the road which has connected the great Euro-Asiatic civilisations since antiquity. In today's global context, the ancient Silk Road can be taken as a symbol of the high political, cultural and trade potential of that region. Central Asia is the region where the European Union, China, India and Iran meet. There is no doubt that the countries of this region - Kazakhstan, the Kyrgyz Republic, Turkmenistan and Uzbekistan - will be one of the main areas of EU external activity in the coming years.
By the way, Central Asia is a region in which the EU and Turkey have a shared interest. Turkey's cultural, linguistic and strategic influence in the region is one of the arguments for Turkish membership of the EU.
Let me make two points. Firstly, the EU should provide assistance in these countries in a perspective of human rights, democracy and education. There is a need for EU support for the development of civil society, liberal democratic change and the rule of law in these countries.
Secondly, I would like to stress the importance of partnership in the field of energy policy. Special attention should be given to projects connecting oil and gas fields and the distribution system in Central Asia to pipelines connecting with the European Union, including future projects such as Nabucco. Further strengthening cooperation between Central Asia and the Black Sea region in the fields of energy and transportation is essential for the accomplishment of the EU's goals.
(SV) Madam President, Commissioner, the EU strategy for Central Asia is a big step forward. Increasing our common visibility through a special representative and planning to set up delegations in the Kyrgyz Republic and Tajikistan will give us better opportunities to conduct an intensive dialogue with the individual countries and will change the way we can work in the region.
Central Asia will become more important, in particular, as has been mentioned, with regard to access to energy that is not controlled directly or indirectly by Russia. The region is composed of new states that need support in developing and strengthening their democracy, support in combating crime and in stopping the passage of drugs to both Russia and the EU through certain countries in the region. At the same time these countries are of course important partners in combating a global breeding ground for terrorism.
The EU has an opportunity to show its benefit in terms of foreign policy, by using all the tools of soft policy, both aid and trade. In addition, the EU can help to build democratic institutions and a working state based on the rule of law which respects human rights and genuine freedom of speech and of the press.
The Central Asian countries have a strong interest in creating an opportunity to diversify their oil and gas exports. We in the EU must put forward effective, properly financed alternatives to Russian and Chinese gas pipelines. The EU must accept its responsibility for our common energy security. Otherwise there is a risk that all our common efforts will founder.
More Russian-owned oil and gas pipelines from Central Asia is not the independence in the energy sector that we should aim for in the EU.
(PL) Madam President, Kazakhstan is the Central Asian country I know best. It is a large country stretching between China, Siberia and Europe. Paradoxically, we count countries as Central Asian when part of their territory belongs geographically to Europe. Kazakhstan, with a population of 16 million and over 100 ethnic groups and religions, is distant from us in its traditions and history, and yet the politics of this country and the aspirations of its people show a strong desire for rapprochement with Europe.
From the cultural point of view, moreover, Kazakhstan is more European than Asiatic. It is grappling with problems, but it is a stable country engaged in democratic reforms, and stability in this region is very important for the security of the whole world. We should support the process of stabilisation and rapprochement with Europe in Kazakhstan and the other countries of Central Asia. We should support everything that serves to bring the Central Asian countries closer to Europe, especially as they can play an important role in ensuring Europe's energy supply security.
(RO) Ladies and gentlemen, as Rapporteur for the Black Sea cooperation, I would like to emphasize the major importance of the inter-regional cooperation between Central Asia and the Black Sea region. I thank the Rapporteur for taking into consideration my suggestions on this theme and I hope that both the Commission and the Council will submit sustained efforts in order to put them into practice by implementing the new strategy for Central Asia.
The cooperation between the two regions and its consolidation represents an objective both for the European Union and for the countries of Central Asia and the Black Sea region. This appears most explicitly in the field of energy and transport, since Central Asia represents an important source of energy resources for the European Union. Consequently, I welcome the fact that the report is focused on two key ideas in this regard.
First of all, it is necessary to develop the transport routes and energy infrastructure connecting the sources from Central Asia to the Black Sea region and, finally, the European Union as an important element for ensuring energy security and diversity in the European Union. Therefore, I insist on the crucial importance of the Nabucco project and I join the report in its call to pay increased attention to its successful development.
Secondly, a strong policy in the energy field also involves the creation of a transparent and competitive energy market. It is important for the European Union to encourage actions in this direction, both by intensifying the dialogue with the countries of Central Asia and the Black Sea region, and by additional measures, such as stimulating the accession to the World Trade Organization.
Nevertheless, these objectives should integrate into a global strategy for Central Asia, focused on sustained stability and development. For these reasons, besides the energy policy, it is very important to promote reform in all the five republics, while human rights and good governance, education and lifelong training should represent its essential elements.
(DE) Madam President, ladies and gentlemen, first I want to congratulate Mr Özdemir on his very successful report. The European Union joined the race for Central Asia with very hesitant steps and was late to take an interest in the region, following behind Russia, China and the USA. Until now, Central Asia has not perceived the European Union as a global player. An EU strategy for Central Asia is long overdue, especially as a means of reducing its energy dependence on Russia. The German Presidency initiated it. It is important that we now see a follow-up.
Sadly it keeps emerging that the EU still does not speak with one voice in its external energy policy. We in Europe should focus above all on diversification, on representing our common interests and on solidarity in the event of crises. Yet the bilateral energy agreements the EU Member States concludes with third countries keep putting in question the European Union's ability to take a common stand. But it is in the interest of the European Union and its citizens to pursue a common external energy policy.
We must not, however, regard energy supplies, which are extremely important to our citizens, as the only reason for EU relations with that region. We are not trying to profit unilaterally from a strategy for Central Asia. In that respect Europe must distinguish itself from other players in the region. It is far more a question of helping the Central Asian republics to develop the rule of law and democratic forms of society, together with a sound economy. If Europe does that, the citizens of the region should become far more aware of it. Yet Europe must also move with the necessary caution, because advice from the West could all too easily be mistaken for patronisation or intervention.
The world is growing closer together outside the EU too and we should seek a constructive partnership with the Central Asian countries, a partnership that does not give the impression that Europeans are concerned only with what is useful to them, a partnership founded on mutual advantage.
(HU) Madam President, Madam Commissioner, 150 years ago, a countryman of mine by the name of Ármin Vámbéry was the first European to bring news of the closed societies of Central Asia to the wider world, and information on the cultural, administrative and economic situation of this region prior to the Russian conquest. Even at that time this region, like the Silk Road, had for centuries formed an overland umbilical cord linking Europe and Asia.
Following a long period of Russian and Soviet domination, the five countries of Central Asia can once again assume this role of umbilical cord linking Europe and Asia. In many instances, it is unfortunately already doing so; a large proportion of the illegal trade in people and drugs arrives in Europe via these countries, as does natural gas.
This is why Europe needed, and needs, a strategy to develop its relations with Central Asia. Europe cannot, however, expect cooperation to be only about preventing the dangers emanating from there, or about gaining access to energy and raw materials, or about how Europe can teach this region about democracy and human rights.
We must develop genuine cooperation with this region, and this is why I support European Union efforts to promote WTO membership for the countries of Central Asia and their integration into world trade. Europe must use all means at its disposal to foster the economic, social and political development and modernisation of this region. This, however, can only be done on the basis of mutual trust.
This is why it is important to prioritise environmental protection as part of this cooperation. Climate change, chronic problems relating to water use and rehabilitation of previously contaminated areas are all issues that warrant greater attention. In parallel with this, Europe must rigorously eschew any project that pollutes the environment or damages the livelihoods of the people living there.
I have already drawn the Commission's attention to the criticism by Kyrgyz and Uzbek non-governmental organisations concerning gold mining operations using cyanide technology that are partly financed by the EBRD. Europe cannot on any account support the use of this sort of technology, either within Europe or outside of Europe. Thank you very much.
(DE) Madam President, Commissioner, ladies and gentlemen, I too want to begin by thanking the rapporteur Mr Özdemir and all the shadow rapporteurs who worked on this report. With this strategy for Central Asia and this first broad debate in the European Parliament, we are actively taking the appropriate steps to promote dialogue and to meet all the challenges that still await us and which the Commissioner addressed. This strategy will involve small steps down a long road. I am glad that we will have closer cooperation and that this will not be a one-way street but an exchange of views based on mutual trust.
Today's debate shows us that we have to do a balancing act when we talk about Central Asia. The various Central Asian republics present very different features. We have very different requirements to make. We want to import energy but on a secure basis, and we want to export democracy and human rights. We want to combine the two, which is not easy. Since 1999 I have been a member of the delegation for relations with the Central Asian countries; I know those countries. I have learned from the people there and I know they too have a face and that they do not want to lose it. We must, therefore, proceed very carefully and sometimes pragmatically.
That brings me to Uzbekistan. Uzbekistan is currently taking big steps that we should strongly welcome. The death penalty was abolished on 1 January. I thank the rapporteur for his oral amendment. Moreover, the habeas corpus principle was introduced, i.e. the principle that the court ascertains whether detention is lawful. In May this year we will be holding the second human rights dialogue with the Commission. I am confident it will take place. That is another good step that continues what we have begun.
May I say here that I will support the amendments tabled by the UEN Group because I agree with them, because I regard them as a step towards dialogue and because we must seek dialogue and partnership.
(PL) Madam President, the European Union should engage more actively in events in Central Asia and in support for economic and social development in the region. At present our influence is slight: it is mainly Moscow, Beijing and Washington that are doing business there.
To play a more active role, we must develop a vision for economic and political cooperation and join in projects, investments and programmes designed to meet the needs of Kazakhstan, the Kyrgyz Republic, Tajikistan, Turkmenistan and Uzbekistan. At the same time we should encourage all these countries to engage in more active intra-regional cooperation. We must bear in mind, however, that it will not be an easy task, because the region is an ethnic, linguistic, religious, political and social patchwork still under strong Russian influence.
The European Union's priority should be to intensify cooperation in areas such as energy, trade, education, infrastructure, security and regional integration. We should concentrate on supporting the process of democratisation, the development of education and the elimination of poverty. That will increase security and social and economic stability in this strategic region of the world and render our cooperation more effective.
(PL) Madam President, my first point is this: all five Central Asian countries are members of the OCSE, which means they have undertaken, vis-à-vis the international community, obligations regarding respect for basic freedoms, democracy and human rights, although they differ in the degree to which they are meeting those obligations.
Secondly, against a background of regional shortcomings, Kazakhstan stands out favourably. In August 2007 it held parliamentary elections at which I acted as an observer. Despite certain reservations, those elections were recognised by the international community as democratic.
Thirdly, if the European Union wishes to find other sources of crude oil and natural gas than Russia, it must seek strategic cooperation with the Central Asian countries, especially Kazakhstan. And that means encouraging and supporting Kazakhstan's European aspirations.
Member of the Commission. - Madam President, this was a very interesting debate. I always regret that it is held late at night and maybe so few Members stay, but thank you for staying. I think that many of you have mentioned what I personally also feel: there is a strategy that is absolutely necessary and this strategy aims to achieve stabilisation and security in this area. Indeed, we, the European Union, are very much in favour of going forward.
I was Chairperson-in-Office of the OSCE in 2000 and I got to know these countries and, as others have said, they are very interesting countries. They are all very different. It is true that Kazakhstan is the star of these countries, but a lot still has to be done.
There is the issue of human rights that everybody has mentioned. There is the issue of poverty eradication and, particularly, education, but also the questions in the general field of human rights and, of course, the big question of energy. So I know how much we have to do and I am glad that finally the European Union has done much more than in the past, together, as I said, with the German Presidency. I shall now say a few words on those different issues.
Poverty eradication is highly important and this is one of the major parts that we focus on in the country strategies. The policy paper that we have produced for the EU strategy for Central Asia is more a political document on political priorities, but in the country strategies we mention all the requirements under the Development Cooperation Instrument, which is particularly focused on education, on health, on rural development, on social protection and, particularly, on vulnerable families and children in difficulty.
There is also, in terms of public health and communicable diseases, a major factor: the global fund on AIDS, malaria and tuberculosis, where, again, the Central Asian countries are eligible. So this is one side, and we will certainly go on with that.
On the other hand, there is the question of energy - both the Nabucco pipeline and the Odessa-Brody-Gdańsk pipeline have been mentioned - and, in general, energy security. I completely agree with you that we want a diversification of our energy policy, even if we have not yet completely reached where we want to go. But the most important thing is that we have taken this clear decision.
On the Odessa-Brody-Gdańsk pipeline, I would like to say that the Commission is making every effort to diversify EU energy supplies and routes and, of course, Central Asia is absolutely crucial here. The pipeline you mentioned is an important project in these efforts, and to feed this pipeline, we need to work first and foremost on the trans-Caspian pipeline, to get the Central Asian resources to the Black Sea. Just a few days ago, we had the first ever regional conference of the Black Sea Synergy, which was a very first step in working on these issues in a regional dimension.
Apart from that, we also face the issue of energy security regarding the Nabucco pipeline. It is still a priority for the Commission and we will go on supporting it. It is not dead, as some of you might think. So we have energy political priorities. By the way, we are starting to have a sort of memorandum of understanding on energy with Turkmenistan too. We already have one with Kazakhstan, and we will certainly try to go on building bridges between the different countries of the Caucasus and Central Asia.
Somebody asked me about Mongolia. The five countries of the Central Asia region share the same recent past, following the break-up of the Soviet Union, and they are all, of course, very young nations. This means that we face similar challenges regarding the political and economic transformation of these societies, but, as you know, Mongolian history is quite different, and that is why we did not include Mongolia in the strategy. However, we do not preclude looking to the south of the Central Asian countries and we are looking towards the possibility of working further with Mongolia. Today, it is a rather democratised country, where we see a lot of positive measures and positive steps.
Kazakhstan will indeed hold the chairmanship of the OSCE in 2010. I would like to tell you that I have always promoted that, always on condition that Kazakhstan continues to take a lot of important steps that are still necessary. More has to be done on the freedom of the media, on electoral law and on the issue of registration of political parties, but it is indeed going in the right direction.
Finally, Kazakhstan is a member of the European Neighbourhood Policy. Let us please keep the Central Asia strategy and the ENP somewhat separate, although elements of the Neighbourhood Policy can appear later on in a special agreement, particularly with Kazakhstan, because we know Kazakhstan can be the first country in the Central Asia region to start radiating a positive spirit. I hope that the others will follow.
rapporteur. - (DE) Madam President, Commissioner, first I want to thank all the colleagues who took part in this debate and to give thanks also for the input of the committees asked for their opinion and, of course, for the Chair of the Delegation, Mrs Juknevičienė. I am also grateful to those who tabled amendments. Mrs Jeggle has already referred to the amendment on the abolition of the death penalty in Uzbekistan, which we very much welcome. I find myself obliged to point out, however, that we note with concern that opposition politicians and journalists in countries that are neighbours of Uzbekistan are dying in mysterious circumstances. That should also be addressed in this connection.
The crucial question is this: how can we transmit our values without denying our own interests in the matter? This is precisely where the European Union has an opportunity, because we simply have more to offer than dependence or even exploitation of these countries. The simple and acute question is how we can combine long-term stability with democratic development. In that area, there is still great potential for developing a genuine partnership between the Central Asian republics on the one hand and the European Union on the other. We are looking at nothing less than a total package of economic and democratic development, together with cultural and scientific exchange, which, however, gives clear priority to protection of the environment and the development of civil society.
Let me briefly address one point I am sure is known to all of you: the environmental disaster on the Aral Sea, which has since become known beyond the region and is one of the greatest environmental disasters in the world. The countries concerned will not be able to resolve this problem without our help. Here too we must demonstrate our solidarity and do our part to help.
There is good news too, when we remember that we have an important partner in Turkey, which is a close neighbour and, as a country that wishes to join the European Union, can contribute its expertise to the joint development of a strategy.
The success of the European Union can also be measured by the extent to which it manages to develop a coherent strategy for Central Asia. If it wants to be a global player, the European Union must also develop a strategy within which it formulates its common interests.
The debate is closed.
The vote will take place on Wednesday, 20 February 2008.
Written statements (Rule 142)
in writing. - (IT) As part of the work of the Delegation for Relations with Central Asia, of which I am a member, I have had the opportunity to visit the countries of the area covered by the report.
I have thus been able to see the substantial progress that these countries have made in many fields, from the environmental to the social, especially as a result of a strong impetus from the EU. That being said, it is to be hoped that the EU will continue the work it has undertaken in this part of the world, bearing in mind that these nations are key allies in the fight against international terrorism and drug trafficking, by continuing to step up its dialogue with these countries.
The Council and the Commission are also asked to step up efforts to provide citizens with greater protection in key fields of social life and therefore to strengthen the laws in force on women's rights and to improve their application, to continue the strenuous fight against the exploitation of children, to implement major reforms of education and, in view of the substantial increase in infectious diseases in the area, a reform of the health service which is considered to be a key priority for these countries.